FILED
                    UNITED STATES COURT OF APPEALS                         APR 27 2012

                                                                      MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                      U.S . CO U RT OF AP PE A LS




BYONG SEOL SONG, a.µ.a. Byoung                  No. 06-73299
Song, a.µ.a. Byoung Seoul Song and MI K
SONG,                                           Agency Nos. A071-790-403
                                                            A077-166-787
              Petitioners,

  v.                                            ORDER

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before: SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       On March 30, 2012, the Board of Immigration Appeals reopened the

proceedings in this case as to Mi K Song. Because there is no longer a final order

of removal for Ms. Song, we withdraw the memorandum disposition filed on

October 6, 2011. A replacement memorandum disposition will be filed

concurrently with this order.
                                                                           FILED
                               NOT FOR PUBLICATION                          APR 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                               FOR THE NINTH CIRCUIT



BYONG SEOL SONG, a.µ.a. Byoung                     No. 06-73299
Song, a.µ.a. Byoung Seoul Song; MI K
SONG,                                              Agency Nos. A071-790-403
                                                               A077-166-787
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 27, 2011**

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Byong Seol Song and Mi K Song, natives and citizens of South Korea,

petition for review of the Board of Immigration Appeals' ('BIA') order dismissing

their appeal from an immigration judge's removal order. Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. y 1252. We review for substantial evidence the agency's

findings of fact. Kim v. Holder, 603 F.3d 1100, 1102 (9th Cir. 2010). We dismiss

the petition for review as to Mi K Song, Agency No. A077-166-787. We deny in

part and dismiss in part the petition for review as to Byong Seol Song, Agency No.

A071-790-403.

        On March 30, 2012, the BIA reopened the proceedings in this case as to Mi

K Song. We therefore dismiss the petition for review as to Mi K Song because

there is no longer a final order for her removal. See 8 U.S.C. y 1252(a)(1).

        As to Byong Seol Song, substantial evidence supports the agency's finding

of removability by clear and convincing evidence. See id. at 1103.

        Byong Seol Song lacµs standing to assert his equal protection contention

because he 'do[es] not belong to the class of returning [Lawful Permanent

Residents] who are allegedly similarly situated to applicants for admission.' Id. at

1104.

        Byong Seol Song's remaining contention is not persuasive.

        As to Mi K Song, Agency No. A077-166-787: PETITION FOR REVIEW

DISMISSED.

        As to Byong Seol Song, Agency No. A071-790-403: PETITION FOR

REVIEW DENIED in part; DISMISSED in part.


                                          2                                    06-73299